Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 20, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is dependent upon itself.  Claim 11 is incomplete and indefinite.  The metes and bounds of claim 11 can not be properly determined.
Claim 11 recites the limitation "each coupling element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 11 depends from claim 1 and no coupling element is introduced in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Duerr (EP 1238602).
Duerr discloses a stackable system container (see Fig. 1-3) having a bottom part (bottom half of container), a first coupling device (pivoting part 28) positioned on a first side wall (left side wall as shown in Fig. 2) of the bottom part, and a second coupling device (pivoting part 28 on other side; see Fig. 5a for confirmation of coupling device 28, recesses 46, and recesses 47 on both left and right side walls) positioned on a second side wall (right side wall) of the bottom part, wherein each of the coupling devices is movable between a rest position (pivoted-in rest position of pivoting part 28’ as shown in Fig. 3), in which the respective coupling device is disengaged from a further system container, and a coupling position (pivoted-out coupling position of pivoting part 28 as shown in Fig. 3), in which the respective coupling device engages with the further system container, wherein each the 



    PNG
    media_image1.png
    238
    412
    media_image1.png
    Greyscale


Rest; disengaged; pivoted-in position; recessed portion 47engages profiling part 44 of pivoting part 28.


    PNG
    media_image2.png
    320
    475
    media_image2.png
    Greyscale

Coupling; engaged; pivoted-out position

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duerr in view of Chen (US 2016/0008972).
Duerr fails to disclose a first spring element.  Chen teaches a spring element (spring 373) that forces a coupling device into a coupling position.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a spring to bias the coupling device into a coupling position to provide the convenience of coupling by simply letting go of the coupling .

Allowable Subject Matter
Claims 3, 4, 6, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive.
Re Duerr, applicant’s statement is not well taken.  The profiling 44 does hold in a releasably locked manner the pivoting part 28 in the rest; disengaged; pivoted-in position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733